DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The language “the carbonation chamber” in claims 5-7 constitutes an antecedent basis error, and it appears that these claims have been intended to depend from claim 4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hedderick (US 5,029,733) in view of Kyle (US 2017/0183610).
	Regarding claim 1, Hedderick discloses a dispensing apparatus, comprising: 
	a beverage source (1) containing a carbonated beverage liquid (column 5, lines 29-30); 
	a dispensing tap (6); 
	a dispense tube (3) disposing the beverage source (1) in fluid communication with the dispensing tap (6); 

	a carbon-dioxide source (10) coupled to the dispense tube via a valve (14)(column 6, lines 45-53); and 
	a control unit (17, “control arrangement”) configured to operate the valve to allow flow of carbon-dioxide gas, from the carbon-dioxide source, to the carbonated beverage liquid based on the determined level of carbon-dioxide in the carbonated beverage liquid, so as to bring the level of carbon-dioxide to a pre-defined level (column 6, lines 60-68).
	Kyle teaches an infusion chamber (7) arranged in connection with a dispense tube (5) between the beverage source and the dispensing tap (9) to receive the carbonated beverage liquid, the infusion chamber configured to infuse an infusing ingredient with the carbonated beverage liquid (paragraph 0198).
	Kyle teaches that an advantage of this configuration is to add an appealing flavor to the beer.
It would have been obvious to one skilled in the art to provide the device of Hedderick with an infusion chamber upstream of the tap and sensing unit, based on the teaching of Kyle, for the purpose of adding an appealing flavor to the beer.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Regarding claim 3, Hedderick in view of Kyle accounts for the infusion chamber being arranged in-line with the dispense tube (see figures 1 and 6 of Kyle). 

Regarding claim 11, Hedderick discloses that the carbonated beverage is beer, but does not specifically disclose that the beer is malt-based.  Examiner hereby takes official notice that it is notoriously old and well-known to make beer from malt.  It would have been obvious to one skilled in the art to use the device of Hedderick as modified to serve malt-based beer as a routine selection of a known type of beer for a system disclosed as being used for dispensing beer, and/or for the purpose of attracting customers that prefer malt-based beer.

	Regarding claim 12, Hedderick discloses determining a level of carbon-dioxide in the carbonated beverage liquid (column 6, lines 60-63); and 

	Hedderick does not disclose infusing an infusing ingredient with the carbonated beverage liquid upstream of the carbon-dioxide determining sensor.
	Kyle discloses infusing an infusing ingredient with the carbonated beverage liquid (paragraph 0198; infusion chamber 7) upstream of the tap (9)(see figures 1 and 6).
	Kyle teaches that an advantage of this configuration is to add an appealing flavor to the beer (paragraph 0198).
	It would have been obvious to one skilled in the art to provide the device of Hedderick with an infusion chamber upstream of the tap and sensing unit, based on the teaching of Kyle, for the purpose of adding an appealing flavor to the beer.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 13, Hedderick and Kyle account for this subject matter in that adding any amount of carbon dioxide to the beverage will at least partially restore the level of carbon dioxide.  In other words, the claim language “at least partially restore” is broad enough to encompass adding less carbon dioxide than was in the beverage before 

	Regarding claim 15, Hedderick discloses that the carbonated beverage is beer, but does not specifically disclose that the beer is malt-based.  Examiner hereby takes official notice that it is notoriously old and well-known to make beer from malt.  It would have been obvious to one skilled in the art to use the device of Hedderick as modified to serve malt-based beer as a routine selection of a known type of beer for a system disclosed as being used for dispensing beer, and/or for the purpose of attracting customers that prefer malt-based beer.

	Claims 4, 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hedderick (US 5,029,733) in view of Kyle (US 2017/0183610) and further in view of Hancock (US 4,850,269).
	Regarding claims 4, 5, 7, and 14, Hedderick in view of Kyle accounts for much of the claimed subject matter as discussed above, but does not specifically show the structure of the carbonator.
	Hancock teaches a carbonator that includes a carbonation chamber (22) the carbonation chamber comprising: a beverage inlet (34) in fluid communication with the infusion chamber; a beverage outlet (60) in fluid communication with the dispensing tap 
	wherein the carbonation chamber comprises a sparging device (48) coupled to the carbon-dioxide inlet and configured to bubble the carbon-dioxide gas through the carbonated beverage liquid in the carbonation chamber (22)(column 7, lines 22-25),
	wherein the sensing unit is further configured to determine a level of carbon-dioxide in the carbonated beverage liquid in the carbonation chamber (see column 7, lines 22-25; the pressure at the regulator 44 and the sensor 40 is the same as the pressure of the carbon dioxide in the beverage and inside the chamber),
	wherein the carbonator bubbles the carbon-dioxide gas through the carbonated beverage liquid (column 7, lines 22-25).
	Hancock teaches that an advantage of the carbonator structure there is that it is low cost and reliable (column 4, lines 34-36)
It would have been obvious to one skilled in the art to provide the device of Hedderick as modified with a carbonator structure as taught by Hancock for the purpose of adopting a known, low cost, reliable carbonator structure.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hedderick (US 5,029,733) in view of Kyle (US 2017/0183610) and further in view of Hancock (US 4,850,269) and further in view of Smith (US 1,780,687)
	Regarding claim 6, Hedderick, Kyle, and Hancock account for the claimed subject matter substantially as discussed above, but do not disclose that the carbonation chamber comprises at least one transparent wall.
	Smith teaches that it is known in the art to use a transparent chamber (C) upstream of the tap (30) in a beverage dispensing system (page 1, lines 55-56) for the purpose of displaying the beverage.
It would have been obvious to one skilled in the art to make the carbonator chamber of Hedderick as modified from a transparent material, based on the teaching of Smith, for the purpose of allowing a customer or operator to view the inside of the carbonator chamber.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hedderick (US 5,029,733) in view of Kyle (US 2017/0183610) and further in view of Dijkema (US 3,728,899) and/or Seta (US 2010/0260914)
Regarding claim 8, Hedderick and Kyle account for the claimed subject matter substantially but do not disclose that the sensing unit comprises a manometer.
	Dijkema teaches that it is known to use a manometer to measure the carbon dioxide in a beverage (column 2, lines 29-34).
	Seta also teaches that it is known to use a manometer to measure the carbon dioxide in a beverage (paragraph 0051).
	Examiner further takes official notice that a manometer is an old and well known type of pressure gauge.  
It would have been obvious to one skilled in the art to use a manometer as the sensor in the device of Hedderick as modified, based on the teachings of Dijkema and/or Seta, or the common knowledge in the art, as a routine selection of a known type of sensor for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hedderick (US 5,029,733) in view of Kyle (US 2017/0183610) and further in view of Breault (US 2015/0353335)
	Regarding claim 9, Hedderick the sensing unit comprises one of an ultrasonic based meter, a capacitance based meter and a resistance based meter.

	It would have been obvious to one skilled in the art to use an ultrasonic or capacitance sensor as the sensor in the device of Hedderick as modified, based on the teaching of Breault, as a routine selection of a known type of sensor for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hedderick (US 5,029,733) in view of Kyle (US 2017/0183610) and further in view of Yonezawa (US 3,981,328).
	Regarding claim 10, Hedderick and Kyle account for much of the claimed subject matter as discussed above, but do not specifically disclose that the valve is a check valve.
	Yonezawa teaches that it is known for a valve on a compressed gas cylinder to include a check valve (23)(figures 1 and 2, column 2, lines 51-59).
It would have been obvious to one skilled in the art to provide the system of Hedderick as modified with a check valve on the compressed gas source, based on the teaching of Yonezawa, for the purpose of preventing back flow into the gas source.  Additionally, doing so would merely amount to a simple combination of known elements e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
The attached PTO-892 form includes references which are not cited above but are considered relevant to this application, including:
Little (US 8,245,629) discloses a device for infusing beer with flavoring;
Kleinrchert (US 2015/0329343) discloses a device for infusing beer with nitrogen;
Hyde (US 9,955,710) discloses a device for dispensing beer wherein there is a gas connection (at 140) between the keg (102) and the dispenser (103); and
Dale (US 2015/0247110) discloses a device for infusing beer with additional flavor (figure 1B and paragraph 0046).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799